     Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 1 of 6 PageID #:41725




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                     No. 1:18-CV-864

This document relates to:                            Hon. Robert M. Dow, Jr.
ALL ACTIONS
                                                     Magistrate Judge Jeffrey T. Gilbert


     DEFENDANT CDK GLOBAL, LLC’S MOTION TO CLARIFY AND RECONSIDER
                     MARCH 4, 2020 ORDER (DKT. 903)

         Defendant CDK Global, LLC (“CDK”) moves this Court to clarify and, in one respect,

amend its March 4, 2020 Order (Dkt. 903) (“Order”) concerning Dealership Class Plaintiffs’

Motion to Compel Production of Inadequately Logged Documents from Defendants’ Privilege

Logs and to Compel Discovery Regarding Drafting Agreements. For the reasons set forth below,

and consistent with the reasoning expressed in the Court’s Order, CDK respectfully believes that

the Court intended to rule that one subset of documents that the Dealership Class Plaintiffs

submitted to the Court for in camera review—which the Court referred to in the Order as their

“Tab 2” document—is protected by the attorney-client privilege.

I.       The Court’s March 4, 2020 Order

         On March 1, 2019, Dealership Class Plaintiffs’ filed a Motion to Compel Production of

Inadequately Logged Documents from Defendants’ Privilege Logs and to Compel Discovery

Regarding Drafting Agreements. Dkt. 535 (“Motion”). Defendants opposed. Dkt. 570.

         On June 10, 2019, the Court ruled on portions of the Motion, but kept under advisement

Dealership Class Plaintiffs’ request to compel the production of two categories of documents: (1)

communications with third-party advisors, consultants and agents, and (2) communications that
    Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 2 of 6 PageID #:41726




Dealership Class Plaintiffs asserted were not primarily legal in nature. See Dkt. 717. The Court

ordered the parties to each submit 10 documents from each category at issue to the Court for in

camera review along with the corresponding privilege log entries. Id.

        On July 2, 2019, Dealership Class Plaintiffs and Defendants CDK and The Reynolds and

Reynolds Company (“Reynolds”) jointly submitted a letter to the Court identifying the disputed

documents that each party selected for the Court’s in camera review. CDK and Dealership Class

Plaintiffs each identified 10 documents challenged as “communications with third-party advisors,

consultants, and agents,” which are referred to in the Court’s Order as CDK’s “Tab 1” through

“Tab 10” selections and Dealership Class Plaintiffs’ “Tab 1” through “Tab 10” selections. (No

entries on Reynolds’s privilege log were challenged under this category.)

        Dealership Class Plaintiffs’ “Tab 1” and “Tab 2” selections were emails that appear on

their face to be communications between CDK, in-house and outside counsel, and third-party

advisors, consultants, and agents. However, both Tab 1 and Tab 2 were themselves attachments to

the same underlying parent email (provided to the Court for in camera review at Tab 1,

CDK_Priv_0000485).1 The underlying parent email is from Ron Workman, a CDK employee, to

Tom d’Ambrosio, a CDK lawyer, regarding CDK’s proposed merger with Auto/Mate.

Accordingly, both CDK_Priv_0000487 (“Tab 1”) and CDK_Priv_0000488 (“Tab 2”) are

described in CDK’s privilege log as an “[e]mail attached to cover email to Tom d’Ambrosio ESQ

from client gathering information at request of counsel regarding proposed merger with

Auto/Mate.” CDK’s July 2, 2019 In Camera Review Submission at Appendix A.




1
 The first page of CDK_Priv_0000485 lists the file name for each of its attachments, including “RE: ’15
and ’16 BS & P&L,” which corresponds to CDK_Priv_0000487 (Tab 1), and “Re: Exhibit D to SPA,”
which corresponds to CDK_Priv_0000488 (Tab 2).

                                                  2
  Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 3 of 6 PageID #:41727




        On March 4, 2020 the Court issued an Order granting in part and denying in part the

remaining portion of Dealership Class Plaintiffs’ Motion. Dkt. 903. With respect to

communications that Dealership Class Plaintiffs asserted were not primarily legal in nature, the

Court found that “CDK’s and Reynolds and Reynolds’ claims of privilege are appropriate and

well-founded.” Id. at 1. Regarding communications with third-party advisors, consultants, and

agents, the Court found that 3 of the documents submitted by CDK and Dealership Class Plaintiffs

for in camera review (CDK’s Tabs 4 and 5 and Dealership Class Plaintiffs’ Tab 1) were privileged

and the remainder should be produced. Id. at 4-5. The Court also directed CDK to “re-review any

additional documents on its privilege log relating to communications with third-party advisors,

consultants, and agents and to assess whether any more documents should be produced to Class

Plaintiffs’ consistent with the Court’s analysis.” Id. at 7.

        With respect to Dealership Class Plaintiffs’ Tab 1 selection for in camera review, which is

described above, the Court held that it was “an email communication with attachments between a

CDK employee and a CDK in-house counsel in which the CDK employee is sending the in-house

lawyer documents regarding the proposed merger with Auto/Mate from his deleted email folder.”

Id. at 6. The Court held that “it was proper for CDK to withhold the attachments [i.e., Tab 1] as

part of the privileged attorney-client communication.” Id.

        With respect to Dealership Class Plaintiffs’ Tab 2 selection for in camera review, however,

the Court held that the document was “not privileged and should be produced.” Id. Given that they

are both attachments to the same underlying parent email, CDK does not believe it was the Court’s

intention to rule that Tab 1 was privileged, but Tab 2 was not. The same privilege analysis should

apply to both Tab 1 and Tab 2 since they are both attachments to the same underlying email.




                                                   3
      Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 4 of 6 PageID #:41728




II.       The March 4, 2020 Order Should Be Amended In Part

          A district court has the “inherent power to modify or rescind interlocutory orders prior to

final judgment.” Ferrari Fin. Servs., Inc. v. IIA, LLC, 2010 WL 2836686, at *1 (N.D. Ill. July 19,

2010) (citing Peterson v. Lindner, 765 F.2d 698, 704 (7th Cir.1985)). “Reconsideration of an

interlocutory order is committed to the Court’s sound discretion.” Dugan v. City of W. Chicago,

2009 WL 742683, at *1 (N.D. Ill. Mar. 19, 2009) (citations omitted); see also United Air Lines,

Inc. v. ALG, Inc., 916 F. Supp. 793, 795 (N.D. Ill. 1996). Reconsideration may be appropriate

when the court has misunderstood a party’s contentions or “has made an error not of reasoning but

of apprehension.” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th

Cir.1990) (citing Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101

(E.D.Va.1983)); see also Civix-DDI, LLC v. Hotels.Com, LP, 904 F. Supp. 2d 864, 866–67 (N.D.

Ill. 2012); Dugan v. City of W. Chicago, 2009 WL 742683, at *1 (N.D. Ill. Mar. 19, 2009).

          Here, CDK does not seek to revisit or challenge the Court’s substantive rulings on the

Motion or its reasoning. However, CDK believes that the Court may not have appreciated that

Dealership Class Plaintiffs’ Tab 2 selection for the Court’s in camera review was, like Tab 1, an

attachment to an underlying privileged email—in fact, it was an attachment to the same underlying

privileged email as Tab 1. Therefore, CDK submits that under the Court’s reasoning regarding

Tab 1, “it was proper for CDK to withhold the attachments [i.e., Tab 2] as part of the privileged

attorney-client communication.” Order at 1.

          In light of the foregoing, CDK respectfully requests that the Court clarify and amend its

March 4, 2020 Order (Dkt. 903) in part, such that CDK may continue to withhold as privileged

Dealership Plaintiffs’ Tab 2 selection for in camera review. To be clear, CDK does not seek

reconsideration of the Court’s remaining privilege rulings or any other aspect of the Order and will



                                                   4
  Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 5 of 6 PageID #:41729




promptly produce CDK Tabs 1-3 and 6-10 and Dealership Class Plaintiffs Tabs 3-10, along with

additional documents from the challenged “third-party advisors, consultants and agents” category

consistent with the Order and the Court’s decision on this motion.



Dated: March 13, 2020                               Respectfully submitted

                                                    /s/ Matthew D. Provance
                                                    Britt M. Miller
                                                    Daniel T. Fenske
                                                    Matthew D. Provance
                                                    MAYER BROWN LLP
                                                    71 South Wacker Drive
                                                    Chicago, IL 60606
                                                    (312) 782-0600
                                                    bmiller@mayerbrown.com
                                                    dfenske@ mayerbrown.com
                                                    mprovance@mayerbrown.com

                                                    Mark W. Ryan
                                                    MAYER BROWN LLP
                                                    1999 K Street NW
                                                    Washington, DC 20006
                                                    (202) 263-3000
                                                    mryan@mayerbrown.com

                                                    Counsel for Defendant
                                                    CDK Global, LLC




                                               5
  Case: 1:18-cv-00864 Document #: 921 Filed: 03/13/20 Page 6 of 6 PageID #:41730




                                CERTIFICATE OF SERVICE

        I, Matthew D. Provance, an attorney, hereby certify that on March 13, 2020, I caused a true
and correct copy of the foregoing DEFENDANT CDK GLOBAL, LLC’S MOTION TO
CLARIFY AND RECONSIDER MARCH 7, 2020 ORDER (DKT. 903) to be filed and served
electronically via the court’s CM/ECF system. Notice of this filing will be sent by e-mail to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the court’s CM/ECF System.

                                             /s/ Matthew D. Provance
                                             Matthew D. Provance
                                             MAYER BROWN LLP
                                             71 South Wacker Drive
                                             Chicago, IL 60606
                                             (312) 782-0600
                                             mprovance@mayerbrown.com
